Citation Nr: 1431690	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  12-16 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963 and from December 1965 to November 1968.  He was awarded the Combat Infantry Badge for combat service in Vietnam.  He died on July [redacted], 2004.

The case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  The file has been returned to the VA Regional Office (RO) in Jackson, Mississippi and, therefore, the Agency of Original Jurisdiction (AOJ) over the current appeal is the Jackson, Mississippi RO.

Subsequent to a May 2012 Statement of the Case, and well within the time period for filing a substantive appeal, the Appellant notified the RO that she had not received a VA Form 9 with the notification letter.  In her own May 2012 correspondence, she unambiguously expressed her intent to continue her appeal and specified the grounds for her appeal.  She did not file a Form 9 until January 2014, well outside the specified time limits for filing a substantive appeal.  38 C.F.R. § 20.302.  The absence of a timely Form 9 is not, though, a jurisdictional bar to appellate review, particularly where timely correspondence contains the required specification of errors.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); 38 C.F.R. § 20.202.  Moreover, here, the RO explicitly waived any procedural defects with respect to the Form 9.  The Board will consider the merits of Appellant's claim.  

On her January 2014 Form 9, Appellant indicated a desire for a Board hearing.  Requests for a hearing may be submitted at the same time as the Form 9 or "anytime thereafter, subject to the restrictions in Rule 1304."  38 C.F.R. § 20.703.  The Board interprets Appellant's June 2014 request to advance this matter on the docket as an implicit abandonment of her hearing request.  The Board also finds that no purpose would be served by further delay and Appellant will suffer no prejudice from any error in the Board's procedural determinations, because her claims are granted in full below.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

The Board notes that, although Appellant's earlier claims relating to the issue on appeal were denied in final 2005 and 2008 rating decisions, this appeal arises from a readjudication of Appellant's claim rather than a reopening pursuant to 38 C.F.R. § 3.156.  This is so because an August 2010 final rule amended 38 C.F.R. § 3.309(e) to include ischemic heart disease as one of the conditions that are service-connected with respect to veterans exposed to herbicides, e.g., Agent Orange.  See 75 Fed. Reg. 53202, 53216 (August 31, 2010).  As a result of that determination, VA was required to reconsider the previous denial of the claim for service-connection based on ischemic heart disease.   Nehmer v. Dep't of Veterans Affairs, 494 F.3d 846, 863 (9th Cir. 2007).  The readjudication of Appellant's claim of entitlement to service connection for the Veteran's cause of death is, therefore, the claim now on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

When the Veteran died on July [redacted], 2004, he suffered from service-connected ischemic heart disease that was, at least, a contributory cause of the congestive heart disease that was the immediate cause of his death.


CONCLUSION OF LAW

The criteria for the establishment of service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to claimants with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  As the Board's decision is favorable to Appellant, no additional notice or development is required.

Appellant claims that ischemic heart disease and type 2 diabetes were primary or contributing causes to the death of the Veteran, her spouse.

The law provides DIC benefits for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

The first inquiry is whether the relevant conditions, ischemic heart disease and diabetes, are service-connected disabilities.  In the May 2011 rating decision on appeal, the RO granted entitlement to service connection for the Veteran's ischemic heart disease.  The Veteran's pre-death claim for service-connection for diabetes was denied in a 2002 rating decision.  Despite these adjudications, the Board must make a de novo determination regarding service connection for purposes of Appellant's DIC claim.  Stoll v. Nicholson, 401 F.3d 1375, 1380 (Fed. Cir. 2005) (holding that a survivor's DIC claim is a new claim for service connection, "regardless of the status of adjudications concerning service-connected disability claims brought by the veteran before his death."); see also Nehmer, 494 F.3d at 863.

As noted in the introduction, the Veteran was a combat veteran who honorably served in Vietnam.  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  The Veteran's service in Vietnam creates a presumption that he was exposed to one of the relevant herbicide agents.  See 38 U.S.C.A. § 1116(f); see also 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, the diseases presumptively associated with herbicide exposure include ischemic heart disease and type 2 diabetes.  38 C.F.R. § 3.309(e) (2013).  The record contains no evidence to rebut the presumption of herbicide exposure.  VA treatment records from 2004 establish that the Veteran was diagnosed with ischemic heart disease and type 2 diabetes prior to his death.  There is no evidence to rebut the presumption that these conditions are connected to the Veteran's service.  Therefore, the Veteran's ischemic heart disease and type 2 diabetes are service-connected.  38 C.F.R. § 3.309(e).
 
Here, the Veteran's January 2010 amended death certificate lists the immediate cause of death as "congestive heart disease" that was "due to or as a consequence of" hypertension.  The amended death certificate also lists type 2 diabetes in a section for "other significant conditions - conditions contributing to death but not resulting in the underlying cause."  The description of "other significant conditions" closely tracks the definition of "contributory cause" in 38 C.F.R. § 3.312(c).  While the coroner has not provided a detailed explanation for her determination that diabetes was a contributory cause, she did note that it was based on a thorough review of the Veteran's treatment records in the months leading up to his death.

Treatment records from June 2004 reflect that the Veteran's chest pain was "worsening in frequency and intensity [which] coupled with the mild troponin elevation may point to unstable angina in the setting of acute exacerbation of congestive heart failure."  July 2004 VA treatment records document that the Veteran's ejection fraction was estimated to be only "40-45%" which corresponds to a 60 percent evaluation for ischemic heart disease.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  The Veteran was later admitted for chest pain in July 2004.  During the admission, his treating physicians documented elevated cardiac enzymes and worsening congestive heart failure.  His VA treatment records also document ischemic damage to his heart during this time period.  The medical treatment records and the coroner's report provide significant probative evidence tending to establish that the Veteran's ischemic heart disease was a contributory factor in his death from congestive heart failure.

Appellant's own lay opinions are not, in the circumstances of this case, competent medical evidence.  While lay witnesses are not categorically incompetent to testify regarding all medical matters, the determination of the causes of the Veteran's death where he suffered from multiple medical conditions and where his death was, from review of the medical record, somewhat unexpected requires medical training, knowledge, and experience that Appellant does not possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Aside from her own opinions, Appellant has compiled and submitted a substantial collection of medical literature that establishes that both ischemic heart disease and diabetes have a significant association with congestive heart failure.  The Board notes that the literature is general, rather than specific to the Veteran, but, along with the treatment records, the literature provides a supporting context for the coroner's opinion as related in the January 2010 amended death certificate and her September 2010 correspondence.  In combination, the treatment records, the coroner's opinion, and the medical literature constitute probative evidence in favor of finding that the Veteran's service-connected disabilities were, at least, a contributory cause of his death.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

During the course of developing this claim, the RO obtained the opinion of a VA examiner regarding whether the Veteran's ischemic heart disease or his diabetes was either a primary or contributing cause of death.  See February 2011 and March 2011 VA Examiner Opinions.  The VA examiner opined that neither condition caused or contributed to the Veteran's death.  The VA examiner based his opinion with respect to ischemic heart disease on his finding that "the patient shows no evidence of ischemic heart disease as being related to or the source of his demise."  This statement overlooks significant facts in the treatment records and, so, the examiner's opinion has little probative weight.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinion based on inaccurate medical history has little probative value); Nieves-Rodriguez, 22 Vet. App. at 304.

As is well-documented in the medical literature provided by Appellant, ischemic heart disease is one of the primary risk factors for congestive heart failure.  The Board finds this particularly significant where ischemic heart disease has resulted in a significantly reduced ejection fraction, has caused ischemic damage to the heart, has led to unstable angina that likely exacerbates the congestive heart failure, and otherwise appears to have weakened the Veteran's heart.  While, as the VA examiner and coroner both note, complications resulting from renal failure may have overwhelmed the Veteran's heart, the Board must still give "careful consideration" to whether a service-connected disease affecting a vital organ nonetheless was a contributory factor to the Veteran's death.   See 38 C.F.R. § 3.312(c)(3).  The medical evidence firmly establishes that ischemic heart disease had weakened the Veteran's heart and that "it aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  Specifically, the Veteran's service-connected ischemic heart disease "render[ed] the [Veteran] materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3).

The Board finds that the Veteran's service-connected ischemic heart disease was a contributory cause of the Veteran's death, so the Board need not resolve the differing opinions with respect to the role of diabetes in his death.  The Board does want to acknowledge Appellant's impressive efforts in supporting her claim with medical literature and arguments on that issue as well as her representatives' quality advocacy on her behalf in that regard.

The preponderance of the evidence is in favor of Appellant's claim; consequently application of the benefit of the doubt doctrine is unnecessary.  Appellant's claim of entitlement to service connection for the Veteran's cause of death is granted.  38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.102, 3.312.


ORDER

Entitlement to service connection for the Veteran's cause of death is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


